ORDER

PER CURIAM.
William L. Bradley (Husband) appeals from a trial court judgment entered in a dissolution action. Husband alleges trial court error in the division of marital property, the denial of retroactive and prospective child support, the parenting plan approved and ordered by the court, the finding that an Antenuptial Agreement was unenforceable, and the award of attorney’s and guardian ad litem fees. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion as to Husband’s allegations of error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).